Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


 Milton Edward Griggs, Appellant                       Appeal from the County Court at Law No. 1
                                                       of Hunt County, Texas (Tr. Ct. No.
 No. 06-15-00047-CR            v.                      CR1401075). Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. We modify the trial court’s judgment by deleting the assessment of court-appointed
attorney fees, the $20.00 jury fee, and the $5.00 jury summoning fee. We affirm the judgment of
the trial court as modified.
       We note that the appellant, Milton Edward Griggs, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 31, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk